The Court.
Appeal from an order dissolving an injunction. There was not only no abuse of discretion on the part of the court below in making the order, but the court was clearly right in doing so. If the present defendant, in enforcing the decree of foreclosure, entered in the action brought by it against Buell, violated the stipulation of November 18, 1882, BuelPs remedy was in that action, the court having power to control the writ. Besides, it was shown to the court below that the present plaintiff did not comply with the conditions of the stipulation which, according to its provisions, alone entitled him to the stay of the execution of the decree claimed by him.
Order affirmed.